Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of Stubbs (US Patent No: 10,813,196) disclose a light control system which includes a proximity sensor, however, Stubbs fails to disclose or fairly suggest, alone or in combination, a proximity sensing device, comprising: a control module; a light-emitting module comprises a light-emitting element and a driver, the driver is coupled to the light-emitting element and the control module, the driver is driven by the control module to drive the light-emitting element to emit a detection light; a light receiving module configured to receive and covert an external light to a light sensing signal and particularly including “ the control module controls the first switch unit, the second switch unit, the fifth switch unit and the sixth switch unit to switch to close or open; the proximity sensing device enters an operation mode 5 when the fifth switch unit is switched to close and the sixth switch unit is switched to open; and the proximity sensing device enters a calibration mode when the fifth switch unit is switched to open and the sixth switch unit is switched to close”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-8 are allowable since they are dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844